Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on May 24, 2021. Claims 2, 8, 9, 12, 20 have been cancelled. Claims 1, 3, 10, 11 have been amended. Thus, claims 1, 3-7, 10-11, 13-19 are pending. Claims 1, 11, 20 are independent.

Response to Arguments
Applicant’s amendments and arguments have been fully considered and persuasive. Therefore, the rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pejman Yedidsion on 6/14/2021.
The application has been amended as follows: 
In claim 13, changed “The method of claim 12” to --The method of claim 11--.

Allowable Subject Matter
Claims 1, 3-7, 10-11, 13-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent No. 9,792,557 to Mathur et al. (hereinafter “Mathur”) discloses a device may receive sensor data from a sensor device located on a particular farm. The device may identify an alert, associated with the particular farm, based on the sensor data and using a model.

Regarding claim 1, Mathur taken singly or in combination with other prior art of record, does not disclose or teach a method comprising: capturing image data via a vertical take-off and landing (VTOL) aerial vehicle: receiving the captured image data, transmitting the captured image data to a server having a processor and addressable memory via a network- connected computing device; storing the captured image data on the server; generating captured image metadata based on the stored captured image data; providing access to the captured image and captured image metadata via an image management component; displaying, by the image management component, the captured image data; and filtering, by the image management component, the captured image based on the generated captured image metadata, correlating, by the image management component, a first captured image data with a second image data and displaying, by the image management component, both the first captured image data and the second captured image data, wherein a visual dividing line separates the 

Regarding claim 11, Mathur taken singly or in combination with other prior art of record, does not disclose or teach a method comprising: defining a ground region for capturing one or more images; receiving image data of the defined ground region from an aerial vehicle and one or more satellite images, wherein the aerial is a vertical take-off and landing (VTOL) aerial vehicle: associating each received image data from the one or more satellites with a respective latitude and longitude; co-locating each received image data from the aerial vehicle with the received image data from the one or more satellites; processing the image data; storing the processed image data; and providing access to the processed image data via an image management component; correlating by the image management component, a first captured image data with a second captured image data and displaying, by the image management component, both the first captured image data and the second captured image data, wherein a visual dividing line separates the first captured image data from the second captured image data, the visual dividing line being moveable by a user..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661